DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on July 15, 2022 is acknowledged.
Claims 7-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 contain the limitation “has a formula of R-SiO3/2 with R including/consisting of phenyl and oxygen.” This limitation is indefinite as it is unclear if the limitation is interpreted as requiring a single R substituent to include both one or more oxygen atom and one or more phenyl group such as a phenoxy or phenol group, requiring multiple R substituents to include both oxygen and phenyl such as an alternating R=phenyl, R’=oxygen structure, or requiring an R substituent having either oxygen or phenyl groups. In efforts to further the prosecution the limitation will be interpreted as requiring R to include/consist of either phenyl or oxygen. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by USPN. 4,316,930 to Stengle Jr.
Regarding Claims 1-2 and 5-6 
	Stengle teaches a textile sleeve comprising a tubular body having an inner surface and an outer surface and a coating of phenyl polysiloxane rubber adhering to said outer surface and providing heat resistance until 650 degrees C made from a woven fiberglass yarn (Stengle, abstract, column 4, lines 55-68, column 5, lines 23-24). 
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stengle as applied to claims 1-2 and 5-6 above, in view of USPN. 3,445,267 to Layne.
Regarding Claims 3-4
	Although Stengle teaches a phenyl polysiloxane, the exact formula is not taught. However, Layne teaches a silicone composition for use in treating glass fibers comprising a formula of R-SiO3/2 wherein R is a phenyl group (Layne, abstract, column 1, lines 1-28, claims). Layne teaches that the specific silicone provides improved durability to washing (Id., column 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the textile sleeve of Stengle and to further incorporate the R-SiO3/2 component as a coating, motivated by the desire to form a conventional silicone coated glass fiber product having improved wash durability and therefore extended lifespan and reusability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786